DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the preliminary amendment filed November 17, 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Sleman on November 16, 2021.
The application has been amended as follows:
In claim 8, line 6, a comma (--,--) is added after “a back end”.
In claim 9, line 6, a comma (--,--) is added after “a back end”.
In claim 10, line 6, a comma (--,--) is added after “a back end”.
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not teach or suggest in the context of the claims, a speculum comprising an insulating sleeve covering the upper and lower surfaces of a metallic sheet, the back end of the metallic sheet being tailored to match the back edge of the insulating sleeve, the metallic sheet comprising holes and the insulating sleeve extending partially through at least one of the holes.
Regarding claim 9, the prior art does not teach or suggest in the context of the claims, a speculum comprising an insulating sleeve covering the upper and lower surfaces of a metallic 
Regarding claim 14, the prior art does not teach or suggest in the context of the claims, a speculum comprising an insulating sleeve covering the upper and lower surfaces of a metallic sheet, the back end of the metallic sheet being tailored to match the back edge of the insulating sleeve, the insulating sleeve and metallic sheet rolled into a tubular body such that the first and second side edges of the insulating sleeves are adjacent, the back edge of the of the insulating sleeve including a plurality of petals, each of the petals is capable of being independently transitionable between a first position aligned with the tubular body and a second position angled radially outward from the tubular body.
The closest prior art, Waters (US 4994070) includes a sheet having pockets along a first and second side edges, but no metallic sheet attached thereto.  Furthermore, there is no prior art suggesting combining a metallic sheet in the manner claimed with a sheet such as Waters.  Prior art such as Sorensen (US 20080058604) discloses a sheet having petals on the back edge, but also fails to disclose a corresponding metallic sheet as required by the claims.  Deal (US 20120158033) discloses a rolled sheath that unrolls to expand, the rolled sheath comprising a plurality of layers, but the layers are not disclosed an “insulating” or “metallic”, nor do the layers include the holes, pockets, or petals as required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771